                                                                                                                       Entered on Docket
                                                                                                                       February 09, 2021
                                                                                                                       EDWARD J. EMMONS, CLERK
                                                                                                                       U.S. BANKRUPTCY COURT
                                                                                                                       NORTHERN DISTRICT OF CALIFORNIA

                                                                     1   Debra I. Grassgreen (CA Bar No. 169978) Signed and Filed: February 9, 2021
                                                                         Miriam Manning (CA Bar No. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, CA 94111
                                                                         Telephone: (415) 263-7000
                                                                     4   Facsimile:     (415) 263-7010
                                                                         E-mail:        dgrassgreen@pszjlaw.com __________________________________________
                                                                     5                  mmanning@pszjlaw.com HANNAH L. BLUMENSTIEL
                                                                                                                   U.S. Bankruptcy Judge
                                                                     6   David J. Bradford (admitted pro hac vice)
                                                                         Catherine Steege (admitted pro hac vice)
                                                                     7   Terri L. Mascherin (admitted pro hac vice)
                                                                         Katherine Ciliberti (admitted pro hac vice)
                                                                     8   JENNER & BLOCK LLP
                                                                         353 N. Clark St.
                                                                     9   Chicago, IL 60654
                                                                         Telephone: (312) 222-9350
                                                                    10   E-mail: dbradford@jenner.com
                                                                                  csteege@jenner.com
                                                                    11            tmascherin@jenner.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                  kciliberti@jenner.com
                                                                    12
                                                                         Attorneys for Defendant
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Uber Technologies, Inc.
                                            ATTORNEYS AT LAW




                                                                    14                              UNITED STATES BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                    15                                   SAN FRANCISCO DIVISION

                                                                    16   In re:                                                     Case No. 20-30242 (HLB)

                                                                    17   ANTHONY SCOTT LEVANDOWSKI,                                 Chapter 11

                                                                    18                                 Debtor.                      ORDER GRANTING UBER
                                                                                                                                    TECHNOLOGIES INC.’S
                                                                    19                                                              ADMINISTRATIVE MOTION TO
                                                                                                                                    FILE REDACTED EXHIBIT AND
                                                                    20                                                              OBJECTION TO DEBTOR’S MOTION
                                                                                                                                    TO APPROVE ISSUANCE OF
                                                                    21                                                              PROMISSORY NOTES AS PAYMENT
                                                                                                                                    OF FEES AND EXPENSES
                                                                    22

                                                                    23            Upon due consideration of the Administrative Motion to File Redacted Exhibit and

                                                                    24   Objection To Debtor’s Motion To Approve Issuance of Promissory Notes as Payment of Fees and

                                                                    25   Expenses (the “Administrative Motion”) filed on February 4, 2021 by defendant Uber

                                                                    26   Technologies, Inc. (“Uber”), and the supporting declaration of Miriam Manning filed pursuant to

                                                                    27   Section 107 of title 11 of the United States Code, Rule 9018 of the Federal Rules of Bankruptcy

                                                                    28   Procedure and Civil Local Rule 79-5 (applicable to this proceeding pursuant to Bankruptcy Local


                                                                        DOCS_SF:105003.1
                                                                     Case: 20-30242 85647/001
                                                                                         Doc# 416      Filed: 02/09/21 1Entered: 02/09/21 12:33:35       Page 1 of 3
                                                                     1   Rule 1001-2(a)), and all documents and evidence submitted in support of the Administrative

                                                                     2   Motion2, finding the notice of the Administrative Motion to have been appropriate, and good cause

                                                                     3   appearing therefor,

                                                                     4              IT IS HEREBY ORDERED THAT:

                                                                     5              1.       The Administrative Motion is GRANTED, nunc pro tunc to February 4, 2021.

                                                                     6              2.       The Clerk of the Court may restrict access to the original and unredacted Exhibit and

                                                                     7   Objection, filed under seal.

                                                                     8              3.       Uber is authorized to file the redacted Exhibit and Objection.

                                                                     9              4.       The redacted Exhibit and Objection shall be identical in all respects to the filing that

                                                                    10   it replaces, except for the portions that are redacted.

                                                                    11              5.       Nothing in the order shall affect the rights of the United States Trustee to access the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   original and unredacted Exhibit and Objection in person at, or by a writing addressed to, the office
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   of the Clerk of the Court.
                                            ATTORNEYS AT LAW




                                                                    14                                                ***END OF ORDER***

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                         2
                                                                             Terms not defined herein shall have the meaning ascribed to them in the Administrative Motion.

                                                                        DOCS_SF:105003.1
                                                                     Case: 20-30242 85647/001
                                                                                         Doc# 416             Filed: 02/09/21 2Entered: 02/09/21 12:33:35                     Page 2 of 3
                                                                     1                                    COURT SERVICE LIST

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:105003.1
                                                                     Case: 20-30242 85647/001
                                                                                         Doc# 416   Filed: 02/09/21 3Entered: 02/09/21 12:33:35   Page 3 of 3
